DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 05 February 2021 is acknowledged.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 February 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 22 January 2016 (Examiner notes that the international application was accepted under 35 U.S.C. §371 and 37 CFR 1.495 on 20 November 2020). It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR MANUFACTURING A THREE-DIMENSIONAL STRUCTURE.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chapiro et al (U.S. Patent Application Publication 2017/0259502 A1).
             Regarding claim 1, Chapiro et al (see the entire document, in particular, paragraphs [0003], [0014], [0019], [0116], [0220], [0223] and [0273]) teaches a process of making a three-dimensional structure (see paragraphs [0003] and [0014] of Chapiro et al), including the step of (a) melting and depositing a filament using a 3D printer (see paragraphs [0019] and [0273] of Chapiro et al), (i) the filament including a commingled yarn that contains a continuous reinforcing fiber and a continuous thermoplastic resin fiber, with a dispersity of the continuous reinforcing fiber in the commingled yarn of 60 to 100% (see paragraphs [0019], [0116], [0220] and [0223] (interspersed as uniformly as possible meets the limitation of a dispersity of 60 to 100%) of Chapiro et al).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapiro et al (U.S. Patent Application Publication 2017/0259502 A1) as applied to claims 1, 6 and 8 Lyons et al (U.S. Patent Application Publication 2014/0050921 A1).
             Regarding claim 2, Chapiro et al does not explicitly teach (1) that the filament has an elastic modulus of 10MPa or larger. Lyons et al (see the entire document, in particular, paragraphs [0048], [0085], [0087] and [0143]) teaches a process of making a three-dimensional structure (see paragraph [0048] of Lyons et al) from commingled yarn (see paragraph [0087] of Lyons et al), wherein the filament has an elastic modulus of over 280 MPa (see paragraph [0085] of Lyons et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a filament having an elastic modulus of 10 MPa or greater in the process of Chapiro et al in view of Lyons et al in order to manufacture a three-dimensional structure having desired strength properties (see paragraph [0085] of Lyons et al).
             Regarding claim 5, see paragraph [0143] of Lyons et al).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapiro et al (U.S. Patent Application Publication 2017/0259502 A1) as applied to claims 1, 6 and 8 above, and further in view of Mark et al (U.S. Patent Application Publication 2014/0291886 A1).
             Regarding claim 3, Chapiro et al does not explicitly teach (1) a reinforcing member. Mark et al (see the entire document, in particular, paragraphs [0003] and [0134]) teaches a process of making a three-dimensional structure (see paragraph [0003] of Mark et al), including a reinforcing member (see paragraph [0134] of Mark et al; multiple strands of polymer and a core including a plurality of reinforcing fibers are commingled), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
             Regarding claim 4, see paragraph [0134] of Mark et al.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapiro et al (U.S. Patent Application Publication 2017/0259502 A1) as applied to claims 1, 6 and 8 above, and further in view of Bender (U.S. Patent Application Publication 2015/0182811 A1).
             Regarding claim 7, Chapiro et al teaches the use of polyamide resin (i.e., KEVLAR, an aromatic polyamide), but does not explicitly teach the recited polyamide resin. Bender (see the entire document, in particular, paragraphs [0001], [0029], [0060], [0062] and [0083]) teaches a process of making a three-dimensional structure (see paragraphs [0001], [0029] and [0060] of Bender), including a thermoplastic polyamide as recited (see paragraphs [0060], [0062] and [0083] of Bender), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyamide of Bender for the polyamide of Chapiro et al because the substitution of one known material (i.e., the polyamide of Bender) for another known material (i.e., the polyamide of Chapiro et al) would have yielded predictable results (e.g., the manufacture of a three-dimensional structure) to one of ordinary skill in the art.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapiro et al (U.S. Patent Application Publication 2017/0259502 A1) as applied to claims 1, 6 and 8 above, and further in view of Jang et al (U.S. Patent 5,936,861 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)2721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742